DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitations “first driving unit” in line 13 and “second driving unit” in line 16 of claim 1 are not disclosed in the specification.
The recitations “first actuator” in line 14 and “second actuator” in line 17 of claim 14 are not disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of an “air-conditioning device,” whereas claim 12 recites the combination of a “seat and a vehicle interior floor” with the “air-conditioning device.”
Regarding claim 13, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of an “air-conditioning device,” whereas claim 13 recites the combination of a “seat and a vehicle interior floor” with the “air-conditioning device.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (JP 2001-171340).
Figure 1(a) (annotated, next page) discloses an air-conditioning device 30 comprising:
	a housing 31;
	a refrigeration cycle including a compressor 40 configured to compress and discharge refrigerant, a condenser 39 configured to cause the refrigerant discharged from the compressor 40 to dissipate heat, a pressure reducer (inherently) configured to reduce a pressure of the refrigerant flowing out of the condenser, and an evaporator 43 configured to evaporate the refrigerant reduced in pressure in the pressure reducer, the refrigeration cycle being disposed in the housing 31;
	a warm air flow path X which extends in a predetermined direction in the housing 31 and through which air warmed by the condenser 39 flows;
	a cold air flow path Y which extends side by side with the warm air flow path in the housing 31 and through which air cooled by the evaporator 43 flows;
	a warm air blower 36 that includes a first driving unit (read as unlabeled left shaft from motor 35) disposed in the warm air flow path X and blows air in a first air-blowing direction by operation of the first driving unit in the warm airflow path X; and
	a cold air blower 37 that includes a second driving unit (read as unlabeled right shaft from motor 35) disposed in the cold air flow path Y and blows air in a second air-blowing direction by operation of the second driving unit in the cold airflow path Y, 
wherein the condenser 39 is disposed in the warm air flow path X, and the evaporator 43 is disposed in the cold air flow path Y, and
	a line (grey) connecting the condenser 39 and the evaporator 43 intersects a line (grey) connecting the warm air blower 36 and the cold air blower 37 in the housing 31.

    PNG
    media_image1.png
    520
    539
    media_image1.png
    Greyscale

	
The recitation “for supplying conditioned air to a seat in a vehicle interior” in the preamble is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, the recitation “seat” air-conditioning device is merely an adjective modifying the device.
Regarding claim 2, Figure 1(a) discloses the condenser 39 is disposed on an upstream side in the air blowing direction in the warm air flow path X, and the warm air blower 36 is disposed on a downstream side in the air blowing direction in the warm airflow path X, and
	the evaporator 43 is disposed on a downstream side in the air blowing direction in the cold air flow path Y, and the cold air blower 37 is disposed on an upstream side in the air blowing direction in the cold airflow path Y.

Regarding claim 4, Figure 1(a) (annotated, below) discloses the compressor 40 includes a suction portion (grey)(detail added from Figure 9(b)) into which the refrigerant flowing through the refrigeration cycle is drawn, a main body that compresses the refrigerant drawn in from the suction portion (grey), and a discharge portion (black) from which the refrigerant compressed in the main body is discharged, and
	the warm air flow path X has, on a downstream side of the condenser 39 and an upstream side of the suction portion (grey) in the air blowing direction in the warm air flow path X, an air guide member (i.e. compressor 40 in Figure 9(b)-(c), similar structure to the instant invention) that guides the air flowing toward the suction portion (grey) to be detoured around the air guide member.

    PNG
    media_image2.png
    529
    663
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2001-171340) in view of Ikeda et al. (EP 1 457 366).
	Yoshino et al. discloses all the claimed limitations except the evaporator 43 is inclined at a predetermined inclination angle with respect to a bottom face of the housing 31.
	Ikeda et al. (Figure 1) discloses an air-conditioning device 1 comprising:
	an unlabeled housing;
	a refrigeration cycle including a compressor configured to compress and discharge refrigerant, a condenser configured to cause the refrigerant discharged from the compressor to dissipate heat, a pressure reducer configured to reduce a pressure of the refrigerant flowing out of the condenser, and an evaporator 3 configured to evaporate the refrigerant reduced in pressure in the pressure reducer, the refrigeration cycle being disposed in the housing;
	a cold air flow path which extends in a predetermined direction in the housing and through which air cooled by the evaporator 3 flows;

wherein the evaporator 3 is disposed in the cold air flow path, and is inclined at a predetermined inclination angle with respect to a bottom face of the housing for the purpose of minimizing space requirements while maintaining performance (abstract).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yoshino et al. the evaporator inclined at a predetermined inclination angle with respect to a bottom face of the housing for the purpose of minimizing space requirements while maintaining performance as recognized by Ikeda et al..
Regarding claim 6, Figure 1 of Ikeda et al. discloses the evaporator 3 is inclined, and a portion of the evaporator 3 closer to the downstream side in the air blowing direction (right to left) is at a higher position in a height direction with respect to the bottom face of the housing.
Regarding claim 7, as applied to claim 5 above, it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)  In this instance, it would have been obvious to employ the condenser 39 of Yoshino et al. inclined at a predetermined inclination angle, and a portion of the condenser 39 closer to the downstream side in the air blowing direction is at the higher position in the height direction with respect to the bottom face of the housing 31, and a portion of the condenser 39 is positioned above a portion of the compressor 40 (Figure 9(b)-(c) disposed on the downstream side in the air blowing direction in the warm air flow path.
Regarding claim 8, Figure 1 of Ikeda et al. discloses a height dimension of a top portion of the evaporator 3 is smaller than a height dimension of the housing.
(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2001-171340) in view of Itou et al. (2014/0238067).
	The device of Yoshino et al. lacks a gas-liquid separator that is connected to the evaporator 43 and the compressor 40, separates the refrigerant flowing out of the evaporator 43 into gas and liquid, and causes the separated gas refrigerant to flow out to the compressor 40, and
	the gas-liquid separator is disposed on a downstream side of the condenser 39 in the air blowing direction in the warm airflow path X.
	Itou et al. (Figure 1) discloses an air-conditioning device 30 comprising:
	a housing 33;
a refrigeration cycle 10 including a compressor 11 configured to compress and discharge refrigerant, a condenser 12 configured to cause the refrigerant discharged from the compressor 11 to dissipate heat, a pressure reducer 22 configured to reduce a pressure of the refrigerant flowing out of the condenser 12, and an evaporator 23 configured to evaporate the refrigerant reduced in pressure in the pressure reducer 22;
	a cold air flow path which extends in a predetermined direction in the housing 33 and through which air cooled by the evaporator 23 flows;
	an air blower 31 disposed in the cold air flow path; and
a gas-liquid separator 24 (paragraph 178) that is connected to the evaporator 23 and the compressor 11, separates the refrigerant flowing out of the evaporator 23 into gas and liquid, and causes the separated gas refrigerant to flow out to the compressor 11 for the purpose of efficiently operating the compressor 11.

	Regarding claim 10, Figure 1(a) (annotated, page 6) of Yoshino et al. discloses a guide member (i.e. compressor 40 in Figure 9(b)-(c), similar structure to the instant invention) provided in the warm air flow path X on a downstream side of the condenser 39 in the air blowing direction and an upstream side of the gas-liquid separator 24 as taught by Itou et al. in the air blowing direction, to guide the air flowing toward the gas-liquid separator 24 while detouring around the guide member.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2001-171340) in view of Hoppen et al. (9,823,023).
	The device of Yoshino et al. lacks a heat generating device configured to generate heat when power is applied to the heat generating device in accordance with operation of the air-conditioning device 30, wherein the heat generating device is disposed on a downstream side of the condenser 39 in the air blowing direction in the warm airflow path X.
	Hoppen et al. (Figures 2 and 4) discloses an air-conditioning device 9 comprising:
	a housing 2;
	a refrigeration cycle including a compressor (inherently) configured to compress and discharge refrigerant, a condenser 4 configured to cause the refrigerant discharged from the 
	a warm air flow path which extends in a predetermined direction in the housing 2 and through which air warmed by the condenser 4 flows;
	an air blower 10 disposed in the warm air flow path; 
wherein a heat generating device 7 configured to generate heat when power is applied to the heat generating device in accordance with operation of the air-conditioning device 9, 
wherein the heat generating device 7 is disposed on a downstream side of the condenser 4 in the air blowing direction in the warm airflow path for the purpose of supplying additional and/or auxiliary heat.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yoshino et al. a heat generating device disposed on a downstream side of the condenser in the air blowing direction in the warm airflow path for the purpose of supplying additional and/or auxiliary heat as recognized by Hoppen et al..

Claim(s) 12-13 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2001-171340) in view of Toyama et al. (2013/0145792).
The device of Yoshino et al. lacks the housing is disposed between a seat face of a seat and a vehicle interior floor, and
	a warm-air-side intake port that connects an inside of the warm air flow path X and an outside of the housing 31 is located at an upper face of the housing 31.
	Toyama et al. discloses an air-conditioning device 7 comprising:

	a refrigeration cycle including a pressure reducer 5 configured to reduce a pressure of the refrigerant flowing out of a condenser 4, and an evaporator 7 configured to evaporate the refrigerant reduced in pressure in the pressure reducer 5;
	a cold air flow path which extends in a predetermined direction in the housing and through which air warmed by the evaporator 7 flows;
	an air blower 20 disposed in the cold air flow path; 
wherein the housing is disposed between a seat face of a seat 8a and a vehicle interior floor (Figure 1) for the purpose of optimizing space requirements by minimizing the engine and/or trunk compartments.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yoshino et al. the housing is disposed between a seat face of a seat and a vehicle interior floor for the purpose of optimizing space requirements by minimizing the engine and/or trunk compartments as recognized by Toyama et al..  
Further, it would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In this instance, the location of a warm-air-side intake port that connects an inside of the warm air flow path X and an outside of the housing 31 of Yoshino et al. has six possible locations: upper side, lower side, left side, right side, front side and back side.  Locating a warm-air-side intake port at an upper face of the housing 31 of Yoshino et al. would have been an obvious design choice, producing no new and/or unexpected results and solving no stated problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LEONARD R LEO/Primary Examiner, Art Unit 3763